John I. Purtle, Justice, dissenting. I believe this was clearly a class gift and not an individual one. It may well have been that the testatrix intended to eliminate the illegitimate niece but in my opinion she failed to do so. Had she stated that the gift was to “the following named nieces and nephews,” and then named them this would clearly have been an individual gift to each niece and nephew. However, she stated: “My estate is to be divided equally among those of my nieces and nephews still living...” The next paragraph attempted to name her nieces and nephews but this seems to have been merely an effort to assist an executor in contacting the members of the class. There may even have been other members of the class other than appellant. The majority opinion appears to be in direct contradiction to our holding in Walker v. Case, Ex’r, 211 Ark. 1091, 204 S.W.2d 543 (1947), wherein we held that a gift by the testatrix to “my five grandchildren, who are children of my. daughter ...” was a gift to her six grandchildren as a class. There is no distinction between the two cases that I can see. Therefore, I presume we are overruling Walker and several others holding to the same effect, and I cannot agree.